Citation Nr: 0617866	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  05-24 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $5995.13.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Committee on Waivers and 
Compromises (Committee) of the Department of Veterans Affairs 
(VA) Regional Office (RO) to deny the benefit sought on 
appeal.  The veteran perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran was partially at fault in creating the 
overpayment of $5995.13, but VA was also partially at fault 
in preventing the overpayment from occurring.

2.  Collection of the debt would create an undue hardship on 
the veteran by depriving him of basic necessities.

3.  Collection of the debt would defeat the purpose of paying 
benefits by nullifying the objective for which the benefits 
were intended.

4.  Waiver of recovery would not constitute an unjust 
enrichment by creating an unfair gain to the veteran.

5.  The veteran did not receive the benefits that resulted in 
the debt, and in reliance on VA's decision to pay the 
benefits to his wife as an apportionment relinquished a 
valuable right.




CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $5995.13 from the veteran is against equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.962, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With the increase in his disability compensation to that 
payable at the 50 percent rate in March 1978, the veteran was 
awarded an increase in his compensation for a dependent 
spouse and five children.  He and his spouse separated in 
December 1979.  In June 1980 the spouse applied for an 
apportionment of his VA compensation for herself and the 
dependent children, and then reported that she had filed for 
a divorce from the veteran.  Effective in March 1981 the RO 
awarded the spouse an apportionment equal to the amount of 
the increase in compensation benefits that the veteran 
received for the dependents.  She continued to receive an 
apportionment for herself until July 2003, although the 
amount payable for the children was reduced as each child 
became ineligible for benefits.

In a statement submitted in November 1989 the spouse showed a 
new last name (she had previously used the veteran's last 
name as her own).  Although the RO changed her name on VA 
records, no development was undertaken to determine the 
reason for the name change.  In July 1991 the RO asked the 
veteran to supply his spouse's social security number, and he 
indicated in response that he had no spouse.  No development 
was undertaken to determine his marital status.  In August 
1991 the spouse asked the RO to change the address for her 
apportionment check, and reported that she had divorced the 
veteran in 1981.  The address for the apportionment check was 
apparently changed, but no action was taken to terminate the 
spousal increase.  In July 1992 a county veterans' services 
officer reported to the RO that the spouse had divorced the 
veteran and remarried, but again no action was taken to 
terminate the spousal increase.

In June 2000 the RO asked the veteran to certify the status 
of his dependents, and he responded that he had no 
dependents.  The RO asked him to supply a copy of his divorce 
decree, which he did in October 2000.  The divorce decree 
shows that he divorced his spouse in September 1982.  Not 
until July 2003, however, did the RO terminated the increase 
in compensation benefits for a dependent spouse, effective in 
July 1982.  

The retroactive reduction in compensation benefits resulted 
in an overpayment of $16, 103.13.  By administrative decision 
of February 2004 the RO determined that all but $6691.13 of 
the erroneous payments were due to administrative error due 
to VA's failure to timely terminate the spousal increase.  
The RO subsequently determined that the spousal increase 
should have been terminated in October 1982, rather than 
July, which further reduced the outstanding overpayment to 
$5995.13.

The veteran has challenged the validity of the debt, and also 
requested waiver of recovery.  His arguments regarding the 
validity of the debt pertain to VA's failure to take action 
to reduce his compensation benefits in 1992 when notified of 
the divorce, which have been addressed by the RO's decision 
to reduce the overpayment to $5995.13 due to administrative 
error.  He also claims that recovery of the overpayment 
should be waived because the benefits were paid to his 
spouse, not him; he notified VA of the divorce in 1982; and 
recovery of the overpayment would create and undue hardship.

The evidence does not show that the overpayment was the 
result of fraud, misrepresentation, or bad faith on the part 
of the veteran.  Recovery of the overpayment will be waived, 
therefore, if collection would be against equity and good 
conscience.  See 38 U.S.C.A. § 5302 (West 2002); Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (a negative determination 
regarding fraud, misrepresentation, or bad faith must be made 
before equity and good conscience can be considered); 
38 C.F.R. § 1.962 (2005).

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: 
*	fault of the veteran;
*	balancing any fault of the veteran against any fault on 
the part of VA;
*	whether collection would create an undue hardship by 
depriving the veteran of basic necessities;
*	whether collection would defeat the purpose of paying 
benefits by nullifying the objective for which the 
benefits were intended;
*	whether waiver of recovery would constitute unjust 
enrichment by creating an unfair gain to the veteran;
*	whether reliance on the receipt of benefits resulted in 
the relinquishment of a valuable right or the incurrence 
of a legal obligation by the veteran.  38 C.F.R. 
§ 1.965(a) (2005).

The veteran contends that he is not at fault in causing the 
overpayment because he timely informed VA of the divorce.  He 
stated that he submitted a copy of his divorce decree to the 
RO in November or December 1982, and he presented an 
affidavit from a relative indicating that she took him to the 
RO at that time for that purpose.  According to the claims 
file, the RO did not receive a copy of the divorce decree 
until October 2000.  Had the RO received a copy of the decree 
in 1982, by applying the presumption of regularity the copy 
would be in the claims file.  See YT v. Brown, 9 Vet. App. 
195 (1996) ("the law presumes the regularity of the 
administrative process 'in the absence of clear evidence to 
the contrary'").  The Board finds, therefore, that the 
veteran did not present a copy of the divorce decree in 1982 
and that he is, therefore, partially at fault in causing the 
overpayment.

The evidence also shows, however, that VA was notified in 
June 1980 that the divorce was pending, but took no action to 
resolve the issue of the veteran's marital status.  For that 
reason VA is also partially at fault in causing the 
overpayment.  Because the benefits resulting in the 
overpayment were paid to the spouse due to a decision by VA 
to apportion the veteran's compensation to the spouse, VA's 
fault is greater due to its duty to ensure that the 
apportionment was correct.  The veteran had no control over 
the disbursement of the funds, and he is less at fault.

The veteran also contends that recovery of the overpayment 
would deprive him of basic necessities.  He presented a 
Financial Status Report showing his monthly income to be 
$2757 (Social Security and VA benefits), and his monthly 
expenses to be $1657.50.  In addition, he has payments on 
installment contracts, consisting of a loan from a family 
member of $26,000 for his home and credit cards, of $2456.50 
per month.  He has indicated that he is using a credit card 
to make the payments on the other credit cards, and that part 
of the debt is for taxes owed to the Internal Revenue Service 
and property taxes on his residence.  He also claims that, if 
VA reduces his compensation benefits to recover the 
overpayment, he will be forced into bankruptcy.  Although a 
significant portion of the veteran's debt could be considered 
consumer debt, at least $1100 is not.  The Board finds, 
therefore, that recovery of the overpayment would cause an 
undue financial hardship by depriving the veteran of basic 
necessities.

Regarding the remaining elements, the fact that the veteran 
did not actually receive the payments that resulted in the 
overpayment is significant.  VA determined that the benefits 
should be paid to the spouse as an apportionment, and as a 
result the veteran had no control over the funds.  He did not 
receive any benefit from the funds, in that they were paid to 
the spouse and he was under no legal obligation, following 
the separation and divorce, to provide her with monetary 
support.  Because his compensation benefits were reduced in 
1981 due to the apportionment, he would have been unable to 
determine based on the amount of his monthly payment whether 
VA had properly terminated the spousal increase following the 
divorce in September 1982.  There is no indication in the 
claims file that he was notified after September 1982 that 
the spousal increase continued to be paid to his ex-wife 
until March 2001.  In addition, VA did not request 
certification from the veteran or his ex-wife that he 
continued to be eligible for a spousal increase as provided 
by 38 C.F.R. § 3.652.  For these reasons the Board finds that 
collection of the overpayment would defeat the purpose of 
paying benefits, that waiver of recovery would not constitute 
an unjust enrichment, and that in reliance on VA's 
apportionment of the spousal increase to the spouse he 
relinquished his right to control the funds that would 
otherwise have been included in his compensation payments.  

By weighing all the appropriate factors, the Board finds that 
recovery of the overpayment of compensation benefits in the 
amount of $5995.13 would be against equity and good 
conscience.  For that reason waiver of recovery of the 
overpayment is granted.


ORDER

Waiver of recovery of the overpayment of compensation 
benefits in the amount of $5995.13 is granted.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


